Title: From James Madison to James Monroe, 6 December 1806
From: Madison, James
To: Monroe, James,Pinkney, William



Sir
Department of State 6 Decr. 1806

The detention of the Leonidas enables me to inclose a copy of the bill suspending the non-importation act of the last session; as it was passed by the House of Representatives this day with only five dissenting voices.
In the object the House is supposed to have been unanimous, the difference of opinion being produced by a disagreement about the time to which the suspension should be limitted.  As the bill passed with unusual celerity, it is not improbable that the suspension may be further extended by the Senate, especially as a proposal to suspend till the 30th. Decr. next was lost by a Majority of Sixty to fifty in the House.
Inclosed I transmit a copy of the documents referred to in the President’s message respecting the approaches of the Spaniards upon the Orleans Territory, and a few printed copies of the special message, recommending a suspension of the non importation law.  I have the honor to be &c

James Madison

